NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 20a0622n.06

                                        Case No. 20-1182

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Nov 03, 2020
                                                                            DEBORAH S. HUNT, Clerk
CRYSTAL THOMAS, et. al.,                              )
                                                      )
          Plaintiffs-Appellees,                       )        ON APPEAL FROM THE
                                                      )        UNITED STATES DISTRICT
v.                                                    )        COURT FOR THE EASTERN
                                                      )        DISTRICT OF MICHIGAN
AARON BAUMAN, et al.,                                 )
                                                      )                             OPINION
          Defendants-Appellants.                      )



BEFORE:          COLE, Chief Judge; McKEAGUE and WHITE, Circuit Judges.

          COLE, Chief Judge. The plaintiffs brought this action under 42 U.S.C. § 1983, alleging

that the defendant police officers violated their Fourth Amendment rights to be free of

unreasonable searches and seizures. The officers sought qualified immunity and the district court

denied it. They appealed, maintaining that the events did not occur as alleged by the plaintiffs.

We lack jurisdiction over such issues of fact on interlocutory review, and accordingly dismiss this

appeal.

                                       I.   BACKGROUND

     A. Factual Background

          Michigan State Police officers obtained a search warrant for plaintiff Crystal Thomas’s

residence, the last known address of DMF, her minor son who was suspected of involvement in an

armed robbery. Two officers pulled Thomas over on her way home from work around 2:45 p.m.

                                               -1-
Case No. 20-1182, Thomas, et al. v. Bauman, et al.


on November 30, 2018. The police report explained that Thomas was being “detained to prevent

her from going home and calling the suspect to tip him off.”

       Thomas was taken to a parking lot of a nearby abandoned school for questioning, where

she told the officers she had not seen DMF in more than a week, and she did not think he would

easily surrender. Thomas then began to receive phone calls from DMF and the officers instructed

her to answer. The officers then took her cell phone and were able to track DMF’s phone to the

other side of town. When the officers informed Thomas that they were still planning to search for

DMF in her home, she informed them that her three other sons—plaintiffs Ford, LT1, and LT2—

were inside. After the questioning concluded, the officers brought Thomas to the police station,

where she was later joined by Ford, LT1, and LT2.

       Because the search warrant for DMF returned a high risk assessment score of 95, the

Emergency Support Team (E.S. Team) was activated to execute the warrant. Approximately 50

armed officers and SWAT team members surrounded the home about 45 minutes after the

detention of Thomas commenced. Officers also had an armored vehicle, known as a BearCat, and

used its speaker to command the occupants to come outside. Thomas’s three children—Ford, LT1,

and LT2—complied and exited the home. Upon questioning by the officers, the children informed

them that DMF was not inside the home and they had not seen him in over a week. After about

an hour of detaining Ford, LT1, and LT2 on the scene, officers transferred them to the same police

station where Thomas was being detained. They were all questioned at the station for 90 minutes

before they were eventually released.

       After their initial questioning of Ford, LT1, and LT2, the officers decided to treat the search

warrant as a barricaded situation and requested additional officers. The officers used an SL6 riot

gun on the exterior of the home and then used the BearCat to deploy rounds of a chemical gas.


                                                -2-
Case No. 20-1182, Thomas, et al. v. Bauman, et al.


During continued deployment of rounds of gas, the bomb and fire squads arrived, and then the

team put a robot through a window of the home to scan it. Once officers entered the home, they

were only able to conduct a “brief/cursory search of the residence” as a result of the “extensive

damage to the residence and the hazard from the chemical munitions detective.” Eventually, the

officers concluded that DMF was indeed not inside the home. The officers then secured the home

before leaving at around 5:30 a.m. the following morning—about fourteen hours after the search

began.

           When Thomas, Ford, LT1, and LT2 returned to their home, they discovered that it was

uninhabitable because of the destruction. The E.S. Team report describes “extensive damage”

throughout the home from breaking out windows using the BearCat, as well as damage to the floor

from cutting open a crawl space. In addition to the damage to the home, Thomas asserts $15,900

in damage to her personal property, including furniture, electronics, and apparel. Since “[t]he

home was not livable,” Thomas brought her children with her to her mother’s home, where they

stayed until they found a new place to live two months later.

       B. Procedural History

           Thomas, Ford, LT1, and LT2 subsequently brought this action against Aaron Bauman and

John Doe Michigan State Police officers under 42 U.S.C. § 1983, alleging that the officers violated

their Fourth Amendment rights when they (1) destroyed their home; (2) detained Ford, LT1, and

LT2; and (3) detained Thomas. Officer Bauman was eventually dismissed, and officers Farr,

Taylor, Wickersham,1 Lambert, Lewis, Hoffman, Zecina, Lubelan, Pinkerton, Miller, McComb,

Ardnt, Sosinki, and Murchie were named.                    Prior to the commencement of discovery, the

defendants moved for summary judgment seeking qualified immunity, and the plaintiffs opposed.


1
    Officer Wickersham was dismissed following a stipulation by the parties.

                                                         -3-
Case No. 20-1182, Thomas, et al. v. Bauman, et al.


       The district court granted summary judgment in part and denied it in part. It held that the

officers were entitled to qualified immunity for the detention of Ford, LT1, and LT2 on the

premises of the home during the search. With respect to the remaining claims, however, it held

that (1) officers Miller, Pinkerton, Lubelan, Taylor, Zecina, Hoffman, Lewis, Lambert, Arndt,

Sosinki, and McComb were not entitled to qualified immunity for their involvement in the

destruction of the home; (2) Officer Murchie was not entitled to qualified immunity for removing

Ford, LT1, and LT2 from the premises and continuing to detain them at the police station; and

(3) Officer Farr was not entitled to qualified immunity for the detention of Thomas without

suspicion of wrongdoing. The officers appealed.

                                      II.    JURISDICTION

       This court has jurisdiction over interlocutory appeals from denials of qualified immunity

pursuant to 28 U.S.C. § 1291. See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (“[A] district

court’s denial of qualified immunity, to the extent that it turns on an issue of law, is an appealable

‘final decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding the absence of a final

judgment.”). This jurisdiction, however, is “narrow [in] scope,” only extending to cases that

present “neat abstract issues of law.” Berryman v. Rieger, 150 F.3d 561, 563 (6th Cir. 1998)

(quoting Johnson v. Jones, 515 U.S. 304, 317 (1995)).

       “Supreme Court jurisprudence requires us to assess qualified immunity within the specific

factual circumstances at hand.” Thompson v. Grida, 656 F.3d 365, 367 (6th Cir. 2011). We simply

cannot do so “[w]hen the legal arguments advanced rely entirely on a defendant’s own disputed

version of the facts.” Id. Instead, “the defendant must be prepared to overlook any factual dispute

and to concede an interpretation of the facts in the light most favorable to the plaintiff’s case.”

Berryman, 150 F.3d at 562. If “the defendants’ case, at its root, challenges the quantity and quality


                                                -4-
Case No. 20-1182, Thomas, et al. v. Bauman, et al.


of [the plaintiff’s] evidence . . . the narrow boundaries of our jurisdiction prevent us from

proceeding any further.” Id. at 564.

        The parties do not contest this court’s jurisdiction. But we must “consider sua sponte

whether appellate jurisdiction is properly invoked.” See, e.g., Sweat v. Shelton, 595 F. App’x 508,

511 (6th Cir. 2014) (quoting Marvin v. City of Taylor, 509 F.3d 234, 251 (6th Cir. 2007)). In doing

so, we conclude that we lack jurisdiction because the officers do not “raise[] the purely legal

question of whether the facts alleged . . . support a claim of violation of clearly established law.”

Livermore ex rel. Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007) (ellipses in original) (quoting

Estate of Carter v. City of Detroit, 408 F.3d 305, 310 (6th Cir. 2005)).

        Here, “[t]he defendants have contradicted [the plaintiffs’] version of the facts at every

turn.” Berryman, 150 F.3d at 564. Indeed, the officers assert that the district court put an

“inordinate emphasis” on the plaintiff’s allegations, thus “siding with speculation.” They also

argue that the district court did not give adequate weight to their “side of the story,” which, in their

view, demonstrates that their actions are simply “an example of police work.” In doing so, the

defendants premise their legal arguments on “persuad[ing] us to believe [their] version of the

facts.” See id. Such pure “determinations of evidence sufficiency” are not “separable” from the

rest of the plaintiffs’ claim, and thus do not support this court’s jurisdiction on interlocutory appeal

“merely because they happen to arise in a qualified immunity case.” Behrens v. Pelletier, 516 U.S.
299, 313 (1996).

                                       III.   CONCLUSION

        We dismiss this appeal for lack of jurisdiction.




                                                 -5-